Slip Op. 09-99

              UNITED STATES COURT OF INTERNATIONAL TRADE

AD HOC UTILITIES GROUP,

                  Plaintiff,


                        v.                        Before: Pogue, Judge

                                                  Court No. 06-00300
UNITED STATES,

                  Defendant,

                 - and -

USEC INCORPORATED, and UNITED STATES
ENRICHMENT CORPORATION,

                  Defendant-Intervenors.

                             Memorandum and Order


[Plaintiff’s motion for rehearing denied.]
                                                         September 15, 2009


     Pillsbury Winthrop Shaw Pittman LLP (Nancy A. Fischer, Joshua
D. Fitzhugh, Christine J. Sohar, Kemba T. Eneas and Stephan E.
Becker) for Plaintiff Ad Hoc Utilities Group.

     James M. Lyons, General Counsel, Neal J. Reynolds, Assistant
General Counsel, Office of the General Council, U.S. International
Trade Commission (Peter L. Sultan) for Defendant United States.

     Steptoe & Johnson LLP (Eric C. Emerson, Sheldon E. Hochberg,
Richard O. Cunningham, Thomas J. Trendl and Alexandra E.P. Baj)
for Defendant-Intervenors USEC Inc. and United States Enrichment
Corp.


     Pogue, Judge: Plaintiff Ad Hoc Utilites Group (“AHUG”), a

group   of   American   utility    companies     that   purchases   and   uses
Court No. 06-300                                            Page 2
uranium, has sought review of the International Trade Commission’s

(“ITC”) decision in Uranium From Russia, 71 Fed. Reg. 44,707 (ITC

Aug.   6,   2006)   (concluding   that   termination   of   the   suspended

investigation on uranium from Russia would be likely to lead to

continuation or recurrence of material injury to an industry in the

United States) and accompanying Uranium from Russia, USITC Pub.

3872, Inv. No. 731-TA-539-C (Second Review) (Aug. 2006), available

at 2006 ITC LEXIS 537.

       The Court, on June 16, 2009, in accordance with Ad Hoc Utils.

Group v. United States, Slip Op. 09-56, 2009 Ct. Intl. Trade LEXIS

60 (CIT June 15, 2009), dismissed this action, pursuant to USCIT

Rule 12(b)(1), for lack of subject matter jurisdiction under 28

U.S.C. § 2631(c). See Ad Hoc Utils. Group v. United States, Slip

Op. 09-57, 2009 Ct. Intl. Trade LEXIS 61 (CIT June 16, 2009).           In

its decision ordering dismissal, the Court noted that the issues of

law and fact before the court are no different than those presented

in Ad Hoc Utilities Group v. United States, Cause No. 06-229

(“AHUG”) (AHUG’s challenge to Commerce’s final determination that

termination of the suspended investigation on uranium from Russia

would likely result in continued dumping of enriched uranium),

where the court also dismissed AHUG’s action for lack of statutory

standing and has further denied AHUG’s subsequent motion for

reconsideration.      The parties in AHUG and the case at bar are

identical, and there is no significant argument raised by Plaintiff
Court No. 06-300                                                   Page 3
here that was not considered by the court in AHUG.

     AHUG    has   now   moved,   pursuant   to     USCIT   R.   59,   for

reconsideration of the court’s dismissal.         This motion followed a

similar motion in Cause No. 06-229, which motion was denied.

     Accordingly, for the reasons stated in AHUG, the court DENIES

AHUG’s motion for reconsideration.

     It is SO ORDERED.


                                                            /s/
                                                  Donald C. Pogue, Judge

Dated:      September 15, 2009
            New York, New York